Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-8, 10-22 are pending. Claim 19 is withdrawn. Claims 1-5, 7-8, 10-18 and 20-22 are examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Maintained Rejections over previous art, adding claims 21 and 22– See Response to Arguments
Claims 1-5, 7 and 10-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoya et al. (US 2007/0251572). 
Regarding claim 1, Hoya discloses a photovoltaic module (embodiments 9 and 10, see paragraphs [0010]-[0011]) comprising:
a front cover; a solar cell element; a back cover (shown in fig. 9-1, see paragraphs [0265]-[0268], [0973]-[0980]); and 
an insulation material (sealing sheet embodiments 9 and 10) laminated to (i) one side of the solar cell element and 
(ii) either the front cover or the back cover (shown in fig. 9-1, paragraphs [0973]-[0980]); 
wherein the insulation material comprises an olefin copolymer (see paragraph [0225]-[0229] comprising hydrolysable silane groups (coupling agent silane-type, paragraph [0935]), introduced by grafting (see paragraphs [0938]);
wherein the olefin copolymer further comprises polar comonomer units selected from the group consisting of C1- to C6-alkyl acrylates, C1- to C6-alkyl methacrylates, and vinyl acetate; and wherein the polar comonomer units are present in an amount of from 2 wt% to 60 wt% of 
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Hoya does not disclose carboxylic acid as the monomer, which reads on wherein the olefin copolymer does not comprise an olefinically unsaturated carboxylic acid (see paragraph [0942]); 

Regarding claim 2, Hoya discloses a photovoltaic module of claim 1, wherein the hydrolysable silane groups are introduced (see paragraphs [0935]-[0938]).
The limitation that silane is introduced by reaction of the olefin copolymer with an unsaturated silane compound is a product by process and is given weight to the extent that the process defines structure. It is the examiner’s position that the structure of the grafted silane is substantially identical to that claimed (see paragraph [0936]).

Regarding claim 3, Hoya discloses a photovoltaic module of claim 2. The limitation wherein the unsaturated silane compound is represented by formula (V): R1 SiR2qY3-q (V) wherein R1 is an ethylenically unsaturated hydrocarbyl, hydrocarbyloxy or (meth)acryloxy hydrocarbyl group, R2 is an aliphatic saturated hydrocarbyl group, Y which may be the same or different, is a hydrolysable organic group; and q is 0, 1 or 2 is a product by process as the limitation is directed to an intermediate product used in the process. The limitation is given 

Regarding claim 4, Hoya discloses a photovoltaic module of claim 2. The limitation wherein the unsaturated silane compound is represented by formula (VI):wherein A is a hydrocarbyl group having 1-8 carbon atoms is a product by process limitation as the limitation is directed to an intermediate product used in the process. The limitation is given weight to the extent that the limitation defines structure. It is the examiner’s position that Hoya discloses the substantially identical final structure as that claimed (see paragraph [0936]).

Regarding claim 5, Hoya discloses a photovoltaic module of claim 2. The limitation wherein the unsaturated silane compound is vinyl trimethoxysilane, vinyl triacetoxysilane, vinyl bismethoxyethoxysilane, vinyl triethoxysilane, gamma-(meth)acryloxy- propyltrimethoxysilane, or gamma-(meth)acryloxy-propyltriethoxysilane is is a product by process limitation as the limitation is directed to an intermediate product used in the process. The limitation is given weight to the extent that the limitation defines structure. It is the examiner’s position that Hoya discloses the substantially identical final structure as that claimed (see paragraph [0936]).

Regarding claim 7, Hoya discloses a photovoltaic module of claim 1, wherein the polar comonomer units are selected from the group consisting of alkyl acrylates (see paragraph [0942], i.e. alkyl methacrylate). C1- to C6


The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.


Regarding claim 12, Hoya discloses a photovoltaic module of claim 1, wherein the olefin copolymer is an ethylene copolymer (see paragraphs [0905[,[0915] and [0929]).

Regarding claim 13, Hoya discloses a photovoltaic module of claim 1, wherein the insulation material has a tensile modulus, (see paragraph [0958]). In regards to the limitation of at most 100 MPa (see paragraph [0959]), but Hoya does not disclose the tensile was measured according to ISO 527-2 at 1 mm/min and therefore the variable may be different.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05.

Regarding claim 14, Hoya discloses a photovoltaic module of claim 1, wherein the insulation material forms an insulation layer having a thickness of 0.1 to 5 mm on the at least one side (see paragraph [0229]), specifically 1 mm.
The court has held "when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)). See MPEP § 2131.03.

Regarding claim 15, Hoya discloses a photovoltaic module of claim 1, wherein the olefin copolymer in present in an amount of at least 30 wt% based on the weight of the insulation material (see discussion of claim 1), wherein the weight percent of the olefin copolymer overlaps the recited range (see paragraphs [0225]-[0229], [0935]-[0938] and [0942]).
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.


Claims 8, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoya et al. as applied to claim 1 above, and further in view of Hayes (US 8,168,885).
Regarding claim 8 and 21, Hoya discloses a photovoltaic module of claim 1, but does not disclose within the embodiment cited wherein the polar comonomer units comprise butyl acrylate.
Hayes is analogous art to Hoya as Hayes is directed to an encapsulant comprising an olefin copolymer comprising hydrolysable silane groups (see col. 4, line 63 through col. 5, line 55 and/or col. 6, line 62 through col. 7, line 39 and col. 9, lines 29-44). Hayes discloses a suitable comonomer Ci to Cr, acrylate is butyl acrylate (see col. 4, line 63 through col. 5, line 55 and/or col. 6, line 62 through col. 7, line 39, i.e. at least butyl acrylate).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Regarding claim 16, Hoya discloses a photovoltaic module of claim 1, wherein the olefin copolymer in an amount of from 10 wt% to 45 wt% of the olefin copolymer, i.e. wherein the polar comonomer units are present in an amount of from 2 wt% to 60 wt% of the olefin copolymer (see paragraph [0938] and [0942]), i.e. peroxide is up to 5% by weight and wt% of monomer is up to 20/1 of peroxide which overlaps the recited range.

Hoya further discloses wherein the olefin copolymer is an ethylene copolymer (see paragraphs [0905[,[0915] and [0929]).
Hoya does not disclose the polar comonomer further comprises butyl acrylate.
Hayes is analogous art to Hoya as Hayes is directed to an encapsulant comprising an olefin copolymer comprising hydrolysable silane groups (see col. 4, line 63 through col. 5, line 55 and/or col. 6, line 62 through col. 7, line 39 and col. 9, lines 29-44). Hayes discloses a suitable comonomer Ci to Cr, acrylate is butyl acrylate (see col. 4, line 63 through col. 5, line 55 and/or col. 6, line 62 through col. 7, line 39, i.e. at least butyl acrylate).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).


Claims 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoya et al. (US 2007/0251572) in view of Hayes (US 8,168,885).
Regarding claim 17, Hoya discloses a photovoltaic module consisting essentially of in sequence:
a front cover);

solar cell elements 
a second insulation monolayer; and 
a back cover (shown in fig. 9-1, see paragraphs [0265-[0268], [0973]-[0980])
interconnected by a conducting material; 
wherein at least one of the first insulation monolayer and the second insulation monolayer comprises an olefin copolymer comprising hydrolysable silane groups introduced by grafting (see paragraph [0225]-[0229] comprising hydrolysable silane groups (coupling agent silane-type, paragraph [0935]), introduced by grafting (see paragraphs [0938]).
Hoya does not disclose wherein the olefin copolymer further comprises butyl acrylate.
Hayes is analogous art to Hoya as Hayes is directed to an encapsulant comprising an olefin copolymer comprising hydrolysable silane groups (see col. 4, line 63 through col. 5, line 55 and/or col. 6, line 62 through col. 7, line 39 and col. 9, lines 29-44). Hayes discloses a suitable comonomer Ci to Cr, acrylate is butyl acrylate (see col. 4, line 63 through col. 5, line 55 and/or col. 6, line 62 through col. 7, line 39, i.e. at least butyl acrylate).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Regarding claim 18, Hoya discloses a photovoltaic module of claim 17, wherein the front cover comprises polycarbonate (see paragraphs [0973]-[0975]).



Regarding claim 22, modified Hoya discloses a photovoltaic module of claim 17. The limitation wherein the hydrolysable siland groups are introduced by reaction of the olefin copolymer with an unsaturated silane compound is vinyl trimethoxysilane, vinyl triacetoxysilane, vinyl bismethoxyethoxysilane, vinyl triethoxysilane, gamma-(meth)acryloxy- propyltrimethoxysilane, or gamma-(meth)acryloxy-propyltriethoxysilane is a product by process limitation as the limitation is directed to an intermediate product used in the process. The limitation is given weight to the extent that the limitation defines structure. It is the examiner’s position that Hoya discloses the substantially identical final structure as that claimed (see Hoya paragraph [0936] and discussion claims 1, 2 and 5).

Rejections over new combinations of prior art:

Claims 1-5, 7-8, 10-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoya et al. (US 2007/0251572) in view of Hayes (US 8,168,885).
Regarding claim 1, Hoya discloses a photovoltaic module (embodiments 9 and 10, see paragraphs [0010]-[0011]) comprising:

an insulation material (sealing sheet embodiments 9 and 10) laminated to (i) one side of the solar cell element and 
(ii) either the front cover or the back cover (shown in fig. 9-1, paragraphs [0973]-[0980]); 
wherein the insulation material comprises an olefin copolymer (see paragraph [0225]-[0229] comprising hydrolysable silane groups (coupling agent silane-type, paragraph [0935]), introduced by grafting (see paragraphs [0938]);
Hoya does not disclose carboxylic acid as the monomer, which reads on wherein the olefin copolymer does not comprise an olefinically unsaturated carboxylic acid (see paragraph [0942]).

Further, Hoya does not disclose in the cited embodiment wherein the α-olefin monomer in the (B9) copolymer is polar, nor that the copolymer further comprises polar comonomer units selected from the group consisting of C1- to C6-alkyl acrylates, C1- to C6-alkyl methacrylates, and vinyl acetate; and 
wherein the polar comonomer units are present in an amount of from 2 wt% to 60 wt% of the olefin copolymer.
In the generic description of the thermoplastic resin composition (X1), Hoya discloses the propylene copolymer (B1) may comprise polar comonomers, including other than unsaturated carboxylic acid (see paragraphs [0301]-[0307]) in a weight ratio of 0.1 to 50  wt%, which overlaps the recited range (see paragraph [0307]). 

Hayes is analogous art to Hoya as Hayes discloses a solar cell sealing sheet comprising a silane modified ethylene α-olefin copolymer that includes a polar monomer (see col. 6, line 62 through col. 7, line 59), demonstrating the polar monomer of the generic (B1) composition is suitable for solar cells to provide sufficient transparency, flexibility heat resistance and scratch resistance (see Hoya paragraph [0289]).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Regarding claim 2, Hoya as modified by Hayes discloses a photovoltaic module of claim 1, wherein the hydrolysable silane groups are introduced (see paragraphs [0935]-[0938]).
The limitation that silane is introduced by reaction of the olefin copolymer with an unsaturated silane compound is a product by process and is given weight to the extent that the process defines structure. It is the examiner’s position that the structure of the grafted silane is substantially identical to that claimed (see paragraph [0936]).

Regarding claim 3, modified Hoya discloses a photovoltaic module of claim 2. The limitation wherein the unsaturated silane compound is represented by formula (V): R1 SiR2qY3-

Regarding claim 4, modified Hoya discloses a photovoltaic module of claim 2. The limitation wherein the unsaturated silane compound is represented by formula (VI):wherein A is a hydrocarbyl group having 1-8 carbon atoms is a product by process limitation as the limitation is directed to an intermediate product used in the process. The limitation is given weight to the extent that the limitation defines structure. It is the examiner’s position that Hoya discloses the substantially identical final structure as that claimed (see paragraph [0936]).

Regarding claim 5, modified Hoya discloses a photovoltaic module of claim 2. The limitation wherein the unsaturated silane compound is vinyl trimethoxysilane, vinyl triacetoxysilane, vinyl bismethoxyethoxysilane, vinyl triethoxysilane, gamma-(meth)acryloxy- propyltrimethoxysilane, or gamma-(meth)acryloxy-propyltriethoxysilane is a product by process limitation as the limitation is directed to an intermediate product used in the process. The limitation is given weight to the extent that the limitation defines structure. It is the examiner’s position that Hoya discloses the substantially identical final structure as that claimed (see paragraph [0936]).



Regarding claim 8 and 21, Hoya discloses a photovoltaic module of claim 1, but does not disclose within the embodiment cited wherein the polar comonomer units comprise butyl acrylate.
Hayes is analogous art to Hoya as Hayes is directed to an encapsulant comprising an olefin copolymer comprising hydrolysable silane groups (see col. 4, line 63 through col. 5, line 55 and/or col. 6, line 62 through col. 7, line 39 and col. 9, lines 29-44). Hayes discloses a suitable comonomer C1 to Cr, acrylate is butyl acrylate (see Hayes col. 6, line 62 through col. 7, line 39, i.e. at least butyl acrylate).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Regarding claims 10 and 11, modified Hoya discloses a photovoltaic module of claim 1, wherein the polar comonomer units are present in an amount of from 10 wt% to 45 wt% of the olefin copolymer (claim 10), alternatively wherein the polar comonomer units are present in an amount of from 20 wt% to 40 wt% of the olefin copolymer (claim 11), i.e. wherein the olefin copolymer further comprises polar comonomer units selected from the group consisting of C1- to C6-alkyl acrylates, C1- to C6-alkyl methacrylates, and vinyl acetate; and wherein the polar 
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.


Regarding claim 12, modified Hoya discloses a photovoltaic module of claim 1, wherein the olefin copolymer is an ethylene copolymer (see paragraphs [0905[,[0915] and [0929]).

Regarding claim 13, modified Hoya discloses a photovoltaic module of claim 1, wherein the insulation material has a tensile modulus, (see paragraph [0958]). In regards to the limitation of at most 100 MPa (see paragraph [0959]), but Hoya does not disclose the tensile was measured according to ISO 527-2 at 1 mm/min and therefore the variable may be different.
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05.


The court has held "when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)). See MPEP § 2131.03.

Regarding claim 15, modified Hoya discloses a photovoltaic module of claim 1, wherein the olefin copolymer in present in an amount of at least 30 wt% based on the weight of the insulation material (see discussion of claim 1), wherein the weight percent of the olefin copolymer overlaps the recited range (see paragraphs [0225]-[0229], [0935]-[0938] and [0942]).
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.

Regarding claim 16, modified Hoya discloses a photovoltaic module of claim 1, wherein the olefin copolymer in an amount of from 10 wt% to 45 wt% of the olefin copolymer, (see paragraphs [0301]-[0307]) in a weight ratio of 0.1 to 50  wt%, which overlaps the recited range (see paragraph [0307]). See discussion of claim 1.
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 
Hoya further discloses wherein the olefin copolymer is an ethylene copolymer (see paragraphs [0905[,[0915] and [0929]).
Hoya does not disclose the polar comonomer further comprises butyl acrylate.
Hayes is analogous art to Hoya as Hayes is directed to an encapsulant comprising an olefin copolymer comprising hydrolysable silane groups (see col. 4, line 63 through col. 5, line 55 and/or col. 6, line 62 through col. 7, line 39 and col. 9, lines 29-44). Hayes discloses a suitable comonomer Ci to Cr, acrylate is butyl acrylate (see col. 6, line 62 through col. 7, line 39, i.e. at least butyl acrylate).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Regarding claim 17, Hoya discloses a photovoltaic module consisting essentially of in sequence:
a front cover);
a first insulation monolayer; 
solar cell elements 
a second insulation monolayer; and 
a back cover (shown in fig. 9-1, see paragraphs [0265-[0268], [0973]-[0980])
interconnected by a conducting material; 

Hoya does not disclose wherein the olefin copolymer further comprises butyl acrylate.
In the generic description of the thermoplastic resin composition (X1), Hoya discloses the propylene copolymer (B1) may comprise polar comonomers, including other than unsaturated carboxylic acid (see paragraphs [0301]-[0307]) in a weight ratio of 0.1 to 50  wt%, which overlaps the recited range (see paragraph [0307]). 
Hayes is analogous art to Hoya as Hayes discloses a solar cell sealing sheet comprising a silane modified ethylene α-olefin copolymer that includes butyl acrylate, a polar monomer (see col. 6, line 62 through col. 7, line 59), demonstrating the polar monomer of the generic (B1) composition is suitable for solar cells to provide sufficient transparency, flexibility heat resistance and scratch resistance (see Hoya paragraph [0289]).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Regarding claim 18, Hoya as modified by Hayes discloses a photovoltaic module of claim 17, wherein the front cover comprises polycarbonate (see paragraphs [0973]-[0975]).



Regarding claim 22, modified Hoya discloses a photovoltaic module of claim 17. The limitation wherein the hydrolysable siland groups are introduced by reaction of the olefin copolymer with an unsaturated silane compound is vinyl trimethoxysilane, vinyl triacetoxysilane, vinyl bismethoxyethoxysilane, vinyl triethoxysilane, gamma-(meth)acryloxy- propyltrimethoxysilane, or gamma-(meth)acryloxy-propyltriethoxysilane is a product by process limitation as the limitation is directed to an intermediate product used in the process. The limitation is given weight to the extent that the limitation defines structure. It is the examiner’s position that Hoya discloses the substantially identical final structure as that claimed (see Hoya paragraph [0936] and discussion claims 1, 2 and 5).


Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. Applicant argues that a monomer included in the copolymer in the wt ratio cited used as an auxiliary to aid grafting does not meet the recited limitation that the copolymer comprises a polar monomer. The examiner disagrees as a function is not cited for the polar monomer, nor how it is introduced into the copolymer. The only limitation is that it is in the copolymer and the auxiliary that aids grafting is a part of the copolymer and meets the recited limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721